Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This is in response to the Remark filed on 2/2/2021.  Claims 21 -24 are canceled and therefore claims 1-20 are presented for examination.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-5, 7-14 and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ott IV, US Pub. No.20070245020 in view of Alcorn et al. and further in view of Herz et al., US Pat. No.7,630,986.

As to claim 1, Ott discloses a computer implemented method of gating notification relating to a content object of an electronic learning platform, wherein the computer comprises a processor and a memory coupled to the processor and configured to store instructions executable by the processor to perform the method comprising:
a)    determining whether the content object is available to the first user of the electronic learning platform, wherein the content object comprises a content (notifying user to download the episode to the computing device by retrieving it from a location, see fig. 1, abstract, [0052]);
b)    upon determining that the content object is available to the at least one user, sending a notification to the at least one user indicating that the content object is available (sending notifications to an authorized party that an detected event may trigger the publishing of an episode, see fig.5, [0117]); and
c)    upon determining that the content object is not available to the at least one user, gating the notification until the content object is available to the at least one user, wherein the content object is made available to the at least one user based on one or more release conditions including whether the at least one user has completed a previous assessment (implementing a waiting operation for a set period of time before checking if a condition has occurred, see [0097] to [0100]).
Ott does not specifically disclose the content object including a course. However, Alcorn discloses the content object including a course (storing data files associated with a course assigning a level of a user requesting access to a file, see fig. 1 A, [0037] to [0040]). It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Alcorn's teachings into the computer of Alcorn to control access level of the files because it would have enabled users to make files and documents associated with a course available to administrators and users in a communication network.
Neither Ott nor Alcon discloses whether the content object has been accessed by a second user of the electronic learning platform. However, Herz discloses whether the content object has been accessed by a second user of the electronic learning platform (verifying if the requestor/recipient has read the content data, see col.226 lines 17-65).
It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Herz’s teachings into the computer method of Ott to control data access because it would have provided personalization interactively with local profile information about consumers to target products and services without receiving explicit information about a user's profile and supported full e-commerce functionality within an identity-protected system.

As to claim 2, Ott discloses determining a publication date of the content object, wherein the content object may only be available to the at least one user on or after the publication date (publishing podcasts by inserting those episodes into a series directory, see [0042] and [0076]).

As to claim 3, Ott discloses scheduling the content to be automatically published at a publication date, and wherein the determining as to whether the content object is available comprises determining whether the publication date of the content object has occurred, wherein the content object may only be available to the at least one user if the publication date has occurred (see [0042] and [0076]).

As to claim 4, Ott discloses maintaining a publication state for the object indicating if the object has been published, and wherein the determining as to whether the content is available comprises checking the publication state to determine whether the object has been published (see [0037] and [0061}).

As to claim 5, Ott discloses maintaining a scheduled publication state for the content object, wherein the scheduled publication state indicates a publication date of when the content object will be automatically published, and wherein the determining as to whether the content is available comprises checking the scheduled publication state to determine whether the publication date has occurred (see [0052] to [0054]).

As to claim 7, Ott discloses the content object is associated with at least one permission attribute, and wherein the determining as to whether the content object is available to the at least one user comprises checking the permission attribute (service access permission, see [0056]).

As to claim 8, Ott discloses the determining as to whether the content object is available to the at least one user comprises checking release conditions based on one or more actions performed by the at least one user (see [0056] to [0057]).

As to claim 9, Ott discloses the determining as to whether the content object is available to the at least one user comprises determining whether an event has occurred, wherein the event is associated with at least one of the at least one user and the content object (see [0037] to [0040] and [0056]).

As to claim 10, Ott discloses the determining as to whether the content object is available to the at least one user comprises checking configurations associated with the at least one user (see [0037] to [0040]).

As to claim 11, Ott discloses maintaining a notification status indicating if a notification has been sent to the at least one user for the content object, and wherein prior to the sending the notification to the at least one user the method further comprises checking the notification status and not sending the notification if the notification status indicates that a notification has been sent to the at least one user for the content object (see [0056] and [0105]).

As to claim 12, Ott discloses maintaining a notification status on a per user basis, wherein each notification status is associated with a user indicating if a notification has been sent to the user for the content object (see [0097] to [0100]).

Claims 13, 14, 17 and 18 are rejected for the same reasons set forth in claims 1,4,11 and 12 respectively.

As to claim 16, Ott discloses setting, using an interface, the scheduled publication state for the content object by receiving the publication date (see [0056] and [0100]).

Claim 19 is rejected for the same reasons set forth in claim 1.

As to claim 20, Ott discloses an interface for setting the scheduled publication state for the content object (see [0056] to [0058]).

Claims 6 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ott in view of Alcorn and Herz and further in view of Taylor et al., US Pub.No.20090271762.
As to claims 6 and 15, Ott and Alcorn and Herz's teachings still applied as in above. Neither Ott nor Alcorn nor Herz discloses maintaining a draft state indicating if the content object is a draft, wherein if the content object is the draft, then the content object may not available to one or more users, and wherein the determining whether the content is available comprises checking the draft state to determine whether the content object is the draft. However, Taylor discloses maintaining a draft state indicating if the content object is a draft, wherein if the content object is the draft, then the content object may not available to one or more users, and wherein the determining whether the content is available comprises checking the draft state to determine whether the content object is the draft (enabling users to modify drafts, see [0026] to [0027]). It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Taylor's teachings into the computer system of Ott to control data information because it would have customized messages for each user based on access levels and parameters associated with each user.

           Response to Arguments
5.    Applicant's arguments filed on 2/2/2021 have been fully considered but they are not persuasive. 
The Applicant asserts that the cited references does not disclose that the content object has been accessed by a second user of the electronic learning platform.
Examiner respectfully disagree.  Examiner respectfully point out that Herz discloses the Applicant’s claimed invention.  For example, Herz discloses whether the content object has been accessed by a second user of the electronic learning platform (verifying and notifying if the requestor/recipient has read or received the content data from the sender, see col.226 lines 17-65).   It meets the breadths of the claim.  Applicant’s argument is fully considered but found not persuasive.
The Applicant further asserts that the cited references does not disclose a content object may be initially hidden from a first user enrolled in a source and may become available to the first user in response to an activity  such as completion of an assessment by a second user in Paragraphs 65-66.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a content object may be initially hidden from a first user enrolled in a source and may become available to the first user in response to an activity such as completion of an assessment by a second user in Paragraphs 65-66) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Genus, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As a result, cited prior art does disclose a computer implemented method of gating notification relating to a content object of an electronic learning platform, as broadly claimed by the Applicants.  Applicants clearly have still failed to identify specific claim limitations that would define a clearly patentable distinction over prior art.  
				Conclusion
Claims 1 -20 are rejected.
7.           THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980. The fax phone number for this group is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for patents P O Box 1450 Alexandria, VA 22313-1450


/KHANH Q DINH/               Primary Examiner, Art Unit 2458